

116 HR 7305 IH: Federal Emergency Judicial Tolling Act
U.S. House of Representatives
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7305IN THE HOUSE OF REPRESENTATIVESJune 24, 2020Mr. Cartwright (for himself, Mr. Raskin, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo toll statutes of limitations during the COVID-19 emergency period, and for other purposes.1.Short titleThis Act may be cited as the Federal Emergency Judicial Tolling Act.2.Tolling statutes of limitations during the COVID-19 emergency period(a)In generalThe COVID-19 emergency period shall not be considered for purposes of a statute of limitations for any action described under subsection (b).(b)Action describedAn action described under this subsection is—(1)a criminal action for an offense under Federal law, in the case that the statute of limitations applicable to the offense had not run as of the date of enactment of this Act; and(2)a civil action under Federal law.(c)COVID-19 emergency period definedThe term COVID-19 emergency period means the period beginning on January 31, 2020, and ending on December 31, 2020.